Order filed January 23, 2020




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00881-CV
                                  ____________

                    H.U.S.A MANAGEMENT, INC., Appellant

                                       V.

                LEVINSON ALCOSER ASSOCIATES, L.P., Appellee


                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-87316

                            ABATEMENT ORDER

      On December 19, 2017, we abated this appeal because appellant petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 17-36536. See Tex. R. App. P. 8.2. Through
the Public Access to Court Electronic Records (PACER) system, the court has
learned that:

      1. the last activity in cause number 17-36536 was on January 25, 2018;
      2. cause number 17-36536 was jointly administered with cause number 17-
         36535;
      3. cause number 17-36535 was terminated by final order signed February 11,
         2019;

      4. a motion to vacate the February 11, 2019 order and reopen the proceeding
         was filed in cause number 17-36535 on February 22, 2019; and

      5. the bankruptcy court signed an order on April 4, 2019 requiring certain
         actions but declining to reopen cause number 17-36535.

      The parties shall file a report with this court explaining whether this appeal
must remain abated. The report shall be filed by February 3, 2020.

                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2